DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-8, 10, and 12-14 is/are rejected under 35 U.S.C. 112(b) has been withdrawn.
The rejection of claim(s) 1-8, 10, and 12-14 under 35 U.S.C. 102(a)(1) and 103 is essentially maintained.
Applicant argues Yoshifumi fails to show or suggest the blank opening is used as a light passage having an optical path. This is not found persuasive that claim 1 distinguishes from Yoshifumi.
Claim 1 is directed to the structure of an optical device. The purported failing of Yoshifumi to show that the “blank opening is used as a light passage having an optical path” is not found to distinguish the structure claimed from that of Yoshifumi. Applicant’s argument does not identify how the structure is different, but rather shows how a structure is used differently. This cannot be a basis for patentability. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since Yoshifumi’s “blank opening” is capable of passage by light and is thus a light path, there is no structural difference, claim 1 does not patentably distinguish. See M.P.E.P. 2114(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-343481, submitted in IDS of 04/28/2021.

With respect to claim 1, JP 2006-343481 discloses an optical device (20, 10; See Figs 1, 10, 14) comprising:
a base (100, 11) which includes a main surface;
a movable mirror (35, 16) which includes a mirror surface following a plane parallel to the main surface;
a first elastic support portion (26, 25b, and 36) and a second elastic support portion (27, 25c, and 39) which are connected to the base and the movable mirror and support the movable mirror so as to be movable along a first direction perpendicular to the main surface;
an actuator (22) which moves the movable mirror along the first direction; and
a first light passage (blank opening between 35 and 25a) which is disposed at one side of the movable mirror in a second direction perpendicular to the first direction when viewed from the first direction, the first light passage is a light passage having an optical path,
wherein the first elastic support portion includes a pair of first levers (25b, 25c) extending along the main surface from the movable mirror toward both sides of the first passage in a third direction perpendicular to the first direction and the second direction, and wherein a length of each of the pair of first levers in the second direction is larger than the shortest distance between an outer edge of the mirror surface and an edge of the light passage (this distance is near zero)

2: The optical device according to claim 1, wherein a maximum distance between the pair of first levers in the third direction is equal to or larger than a maximum width of the first light passage in the third direction (See Fig. 1 where the maximum distance between the pair of first levers in the third direction is between the edge closest to base 100 of the lever 25b to the edge closest to base 100 of the lever 25c and thus larger than the light passage).

3: The optical device according to claim 1, wherein a distance from a portion closest to the mirror surface in the edge of the first light passage to an end portion at the side opposite to the movable mirror in each of the pair of first levers is larger than a distance from a portion farthest from the mirror surface in the edge of the first light passage to the end portion at the side opposite to the movable mirror in each of the pair of first levers (See Fig. 1).

4: The optical device according to claim 1, wherein the first elastic support portion further includes a pair of second levers (30b, 30c) extending along the main surface from both sides of the first light passage in the third direction toward the movable mirror, wherein an end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through at least one torsion bar (36, 37; please note that “connected” or “connected…through” does not require direct connect, i.e. with no intervening elements), wherein an end portion at the side opposite to the movable mirror in each of the pair of first levers is connected to an end portion at the side opposite to the movable mirror in each of the pair of second levers through at least one torsion bar, and wherein an end portion at the side of the movable mirror in each of the pair of second levers is connected to the base through at least one torsion bar (26, 27).

5: The optical device according to any claim 1, wherein an end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through at least one torsion bar (36 or 37; please note that “connected” or “connected…through” does not require direct connect, i.e. with no intervening elements), and wherein an end portion at the side opposite to the movable mirror in each of the pair of first levers is connected to the base through at least one torsion bar (26 or 27).

6: The optical device according to claim 4, wherein the end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through a plurality of torsion bars (both 36 and 37 are on the same axis and connect both levers to the mirror) disposed on the same axis parallel to the third direction.

7: The optical device according to claim 1, wherein the actuator includes a comb electrode (22a) disposed along an outer edge of the movable mirror.

8: The optical device according to claim 7, wherein the comb electrode is separated from the outer edge of the movable mirror (See Fig. 1 where they are spaced apart), and wherein the actuator further includes a connection portion (25d) connecting the comb electrode and the movable mirror to each other.

10: The optical device according to claim 1, wherein the first light passage is a light passage opening provided to the base (see discussion for claim 1 regarding the opening).

12: The optical device according to claim 1, wherein the base, the movable mirror, the actuator, the first elastic support portion, the second elastic support portion, and the first light passage are configured by an SOI substrate (para. [0026]).

13: The optical device according to claim 1, further comprising: a second light passage (blank opening between 35 and 30a) or a fixed mirror, provided to the base, which is disposed at the other side of the movable mirror in the second direction when viewed from the first direction, wherein the second elastic support portion includes a pair of third levers (30b, 30c) extending along the main surface from the movable mirror toward both sides of the second light passage (blank opening between 35 and 30a) or a fixed mirror in the third direction, and wherein a length of each of the pair of third levers in the second direction is larger than the shortest distance between the outer edge of the mirror surface and an edge of the second light passage or a fixed mirror.

14: The optical device according to claim 5, wherein the end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through a plurality of torsion bars disposed on the same axis parallel to the third direction (both 36 and 37 are on the same axis and connect each lever to the mirror).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-343481 as applied to claim 1 above, and further in view of JP 2010-28116, submitted in IDS of 03/09/2020.
JP 2006-343481 shows all the elements as discussed for claim 1 above but does not show a wall portion surrounding the mirror surface.
JP 2010-28116 shows an optical scanner having a rib (i.e. a wall) surrounding a mirror surface.  At the time of filing of the claimed invention, it would have been obvious to add ribs surrounding the mirror surface in order to suppress strain on the mirror without increasing the weight of the mirror (See JP 2010-28116 Abstract).

Allowable Subject Matter
Claims 15-26 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886